Vacated
and Remanded and Memorandum Opinion filed September 23, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00169-CV
____________
 
HARTFORD LIFE INSURANCE COMPANY and HARTFORD
COMPREHENSIVE EMPLOYEE BENEFIT SERVICE COMPANY, Appellants
 
V.
 
RAPID SETTLEMENTS, LTD., Appellee
 

 
On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 913150
 

 
MEMORANDUM
 OPINION
This is an appeal from a judgment signed November 17, 2008. 
On April 8, 2010, this court granted appellee’s unopposed motion to abate the
appeal pending completion of the parties’ settlement negotiations.  
On September 8, 2009, the parties filed a joint motion
to set aside or vacate the judgment and remand the cause to the trial court for
rendition of judgment in accordance with the parties= settlement agreement.  See Tex.
R. App. P. 42.1.  We reinstate
the appeal and grant the motion.
Accordingly, we set aside and vacate the judgment signed November
17, 2008, without regard to the merits, and we remand the cause to the trial
court for rendition of a judgment in accordance with the parties= agreement.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Sullivan.